Exhibit 10.1 REVOLVING CREDIT AGREEMENT dated as of January 25, 2008 among MAXIMUS, INC. as Borrower THE LENDERS FROM TIME TO TIME PARTY HERETO and SUNTRUST BANK as Administrative Agent SUNTRUST ROBINSON HUMPHREY, INC., as Arranger and Book Manager TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions. 1 Section 1.2. Classifications of Revolving Loans and Borrowings. 23 Section 1.3. Accounting Terms and Determination. 24 Section 1.4. Terms Generally. 24 ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS 24 Section 2.1. General Description of Facilities. 24 Section 2.2. Revolving Loans. 25 Section 2.3. Procedure for Revolving Borrowings. 25 Section 2.4. Swingline Commitment. 25 Section 2.5. Reserved. 27 Section 2.6. Reserved. 27 Section 2.7. Funding of Borrowings. 27 Section 2.8. Interest Elections. 28 Section 2.9. Optional Reduction and Termination of Commitments. 29 Section 2.10. Repayment of Loans. 29 Section 2.11. Evidence of Indebtedness. 30 Section 2.12. Optional Prepayments. 30 Section 2.13. Mandatory Prepayments. 31 Section 2.14. Interest on Loans. 32 Section 2.15. Fees. 33 Section 2.16. Computation of Interest and Fees. 34 Section 2.17. Inability to Determine Interest Rates. 34 Section 2.18. Illegality. 34 Section 2.19. Increased Costs. 35 Section 2.20. Funding Indemnity. 36 Section 2.21. Taxes. 36 Section 2.22. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 38 Section 2.23. Letters of Credit. 40 Section 2.24. Increase/Decrease of Commitments; Additional Lenders. 45 Section 2.25. Mitigation of Obligations. 46 Section 2.26. Replacement of Lenders. 46 ARTICLE 3 CONDITIONS PRECEDENT TO REVOLVING LOANS AND LETTERS OF CREDIT 47 Section 3.1. Conditions To Effectiveness. 47 Section 3.2. Each Credit Event. 50 Section 3.3. Delivery of Documents. 50 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 51 Section 4.1. Existence; Power. 51 Section 4.2. Organizational Power; Authorization. 51 Section 4.3. Governmental Approvals; No Conflicts. 51 Section 4.4. Financial Statements. 51 Section 4.5. Litigation and Environmental Matters. 52 Section 4.6. Compliance with Laws and Agreements. 52 Section 4.7. Investment Company Act, Etc. 52 Section 4.8. Taxes. 52 Section 4.9. Margin Regulations. 52 Section 4.10. ERISA. 53 Section 4.11. Ownership of Property. 53 Section 4.12. Disclosure. 53 Section 4.13. Labor Relations. 54 Section 4.14. Subsidiaries. 54 Section 4.15. Insolvency. 54 Section 4.16. Reserved. 54 Section 4.17. OFAC. 54 Section 4.18. Patriot Act. 55 Section 4.19. Reserved. 55 Section 4.20. Security Documents. 55 Section 4.21. Debarment and Suspension. 56 ARTICLE 5 AFFIRMATIVE COVENANTS 56 Section 5.1. Financial Statements and Other Information. 56 Section 5.2. Notices of Material Events. 57 Section 5.3. Existence; Conduct of Business. 58 Section 5.4. Compliance with Laws, Etc. 58 Section 5.5. Payment of Obligations. 58 Section 5.6. Books and Records. 58 Section 5.7. Visitation, Inspection, Etc. 59 Section 5.8. Maintenance of Properties;Insurance. 59 Section 5.9. Use of Proceeds and Letters of Credit. 59 Section 5.10. Intentionally Deleted. 59 Section 5.11. Additional Subsidiaries. 60 Section 5.12. Further Assurances. 61 ARTICLE 6 FINANCIAL COVENANTS 62 Section 6.1. Leverage Ratio. 62 Section 6.2. Fixed Charge Coverage Ratio. 62 ARTICLE 7 NEGATIVE COVENANTS 62 Section 7.1. Indebtedness and Disqualified Stock. 62 Section 7.2. Negative Pledge. 64 Section 7.3. Fundamental Changes. 65 ii Section 7.4. Investments, Loans, Etc. 65 Section 7.5. Restricted Payments. 66 Section 7.6. Sale of Assets. 67 Section 7.7. Transactions with Affiliates. 68 Section 7.8. Restrictive Agreements. 68 Section 7.9. Sale and Leaseback Transactions. 69 Section 7.10. Hedging Transactions. 69 Section 7.11. Amendment to Material Documents. 69 Section 7.12. Accounting Changes. 69 ARTICLE 8 EVENTS OF DEFAULT 69 Section 8.1. Events of Default. 69 Section 8.2. Application of Proceeds from Collateral. 72 ARTICLE 9 THE ADMINISTRATIVE AGENT 73 Section 9.1. Appointment of Administrative Agent. 73 Section 9.2. Nature of Duties of Administrative Agent. 74 Section 9.3. Lack of Reliance on the Administrative Agent. 75 Section 9.4. Certain Rights of the Administrative Agent. 75 Section 9.5. Reliance by Administrative Agent. 75 Section 9.6. The Administrative Agent in its Individual Capacity. 75 Section 9.7. Successor Administrative Agent. 76 Section 9.8. Authorization to Execute other Loan Documents; Collateral. 76 Section 9.9. Benefits of Article 9. 78 Section 9.10. Titled Agents. 78 ARTICLE 10 MISCELLANEOUS 78 Section 10.1. Notices. 78 Section 10.2. Waiver; Amendments. 79 Section 10.3. Expenses; Indemnification. 81 Section 10.4. Successors and Assigns. 82 Section 10.5. Governing Law; Jurisdiction; Consent to Service of Process. 86 Section 10.6. WAIVER OF JURY TRIAL. 86 Section 10.7. Right of Setoff. 87 Section 10.8. Counterparts; Integration. 87 Section 10.9. Survival. 87 Section 10.10. Severability. 88 Section 10.11. Confidentiality. 88 Section 10.12. Interest Rate Limitation. 88 Section 10.13. Waiver of Effect of Corporate Seal. 89 Section 10.14. Patriot Act. 89 iii Schedules Schedule I - Applicable Margin and Applicable Percentage Schedule II - Revolving Commitment Amounts Schedule 1.1(a) - Certain Non-Recurring Losses Schedule 2.23 - Existing Letters of Credit Schedule 4.5 - Environmental Matters Schedule 4.14 - Subsidiaries Schedule 4.21 - Debarment and Suspension Schedule 7.1(b) - Outstanding Indebtedness Schedule 7.1(d) - Outstanding Intercompany Indebtedness Schedule 7.2 - Existing Liens Schedule 7.4 - Existing Investments Schedule 7.6(g) - Sale of Assets Exhibits Exhibit A - Form of Revolving Credit Note Exhibit B - Reserved Exhibit C - Reserved Exhibit D - Form of Swingline Note Exhibit E - Form of Assignment and Assumption Exhibit F - Form of Subsidiary Guaranty Agreement Exhibit G - Form of Security Agreement Exhibit H - Form of Pledge Agreement Exhibit 2.3 - Form of Notice of Revolving Borrowing Exhibit 2.4 - Form of Notice of Swingline Borrowing Exhibit 2.8 - Form of Notice of Continuation/Conversion Exhibit 5.1(c) - Form of Compliance Certificate iv REVOLVING CREDIT AGREEMENT THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as of January 25, 2008, by and among MAXIMUS, INC., a Virginia corporation (the “Borrower”), the several banks and other financial institutions and lenders from time to time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”). W I T N E S S E T H: WHEREAS, the Borrower has requested that the Lenders establish a $50,000,000revolving credit facility in favor of the Borrower; WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the Issuing Bank and the Swingline Lender to the extent of their respective Commitments as defined herein, are willing severally to establish the requested revolving credit facility, the letter of credit subfacility and the swingline subfacility in favor of the Borrower. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank and the Swingline Lender agree as follows: ARTICLE 1 DEFINITIONS; CONSTRUCTION Section 1.1.
